Order entered November 30, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-01224-CV

                    GLOBAL TEL*LINK CORPORATION, Appellant

                                              V.

                       SECURUS TECHNOLOGIES, INC., Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-05352

                                          ORDER
       Before the Court is appellee’s November 23, 2016 unopposed motion for an extension of

time to file briefs. We GRANT appellee’s motion.

       We ORDER appellee to file its brief on or before December 16, 2016.

       We ORDER appellant to file its reply brief on or before January 5, 2017.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE